 Case: 4:19-cr-00339-AGF Doc. #: 72 Filed: 06/16/20 Page: 1 of 4 PageID #: 240


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
           vs.                                )   Case No. 4:19CR00339 AGF (JMB)
                                              )
JORGE ALEXANDER BETANCES, JR.,                )
                                              )
                 Defendant.                   )

                                         ORDER

       This matter is before the Court on the Defendant’s pretrial motion. All pretrial

motions were referred to United States Magistrate Judge John M. Bodenhausen under 28

U.S.C. § 636(b). Defendant Jorge Alexander Betances, Jr. filed a Motion to Suppress

Evidence and Statements. (Doc. No. 44). Defendant is charged by Indictment with one

count of Possession of Device Making equipment, in violation of 18 U.S.C. § 1929(a)(4),

(b)(1), (c)(1)(A)(ii) and 2, arising out of a traffic stop on or about April 22, 2019. (Doc.

No. 19).

       In his motion to suppress, Defendant asserts that the traffic stop was improperly

prolonged. Specifically, Defendant “objects to the [Magistrate Judge’s] conclusion that

Officer Crivello’s taking Betances to his car to question him and then separately

questioning the passenger prior to the search was part of a traffic stop (See Report and

Recommendations, p. 8-9).” (Doc. No. 69, at 1). The motion seeks to suppress

evidence obtained from a consent search as well as statements made by Defendant,
    Case: 4:19-cr-00339-AGF Doc. #: 72 Filed: 06/16/20 Page: 2 of 4 PageID #: 241


because he contends both were obtained during and as a result of the prolonged traffic

stop.1

         Judge Bodenhausen held an evidentiary hearing on January 24, 2020, at which

Sergeant Carmilo Crivello testified and was subject to cross-examination. Sgt. Crivello

has been a law enforcement officer, specializing in interdiction for more than 27 years.

At the time of the events, he had been with the Phelps County Sheriff’s Department for

over nineteen years, and had served as task force officer with the Drug Enforcement

Agency for approximately six years. Following the filing of a transcript of the hearing,

the parties submitted post-hearing briefs, and Judge Bodenhausen issued a Report and

Recommendation (“R&R”), recommending that Defendant’s motion to suppress be

denied. (Doc. No. 67.)

         Defendant filed objections to the R&R, raising only a single objection. He

challenges only the Magistrate Judge’s “conclusion that Officer Crivello’s taking

Betances to his car to question him and then separately questioning the passenger prior to

the search was part of a traffic stop.” (Doc. No. 69). He contends that the officer’s

actions were unrelated to the traffic stop, and instead deviated almost immediately into a

drug interdiction based on nothing more than a hunch. Defendant does not challenge

any of the extensive factual findings in the R&R. The Government responded to the

Objections.


1
  Defendant does not independently challenge Defendant’s consent to search the vehicle,
but rather challenges the consent search due to its temporal proximity to what he asserts
was an illegal detention. (Doc. No. 65, at 7). There was also a second interview the
next day and some search warrants executed, none of which were raised in Defendant’s
motion to suppress. (Hearing Tr., Doc. No. 60, at 3).
 Case: 4:19-cr-00339-AGF Doc. #: 72 Filed: 06/16/20 Page: 3 of 4 PageID #: 242


       When a party objects to a Report and Recommendation concerning a motion to

suppress in a criminal case, the Court is required to “make a de novo determination of

those portions of the report or specified findings or recommendations to which objection

is made.” United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003) (quoting 28

U.S.C. § 636(b)(1)).

       The Court conducted a de novo review of the motion to suppress, including a

review of the transcript of the hearing and the exhibits introduced at the hearing. Based

on that review, the undersigned concludes that the Magistrate Judge made proper factual

findings and correctly concluded that the actions by Sgt. Crivello did not improperly

exceed the scope of the traffic stop before requesting consent to search.

       The case law is clear. Several years after Rodriguez v. United States, 575 U.S.

348 (2015), the Eighth Circuit rejected the very argument made by Defendant and held,

“[o]nce the officer makes the traffic stop, the officer may lawfully check the driver's

license and registration, ask the driver about his destination and purpose, and request that

the driver sit inside the patrol car.” United States v. Espinoza, 885 F.3d 516, 523 (8th

Cir. 2018). Thus it was permissible for Sgt. Crivello to take Defendant into his vehicle

to check his documentation, do a computer check for warrants, and inquire about his

destination and purpose. The officer was also permitted to verify the information

provided and ask similar routine questions of the passenger. United States v. Ward, 484

F.3d 1059, 1061 (8th Cir. 2007) (collecting cases). This is especially so here, as

Defendant’s statement regarding his destination and purpose seemed implausible, and the

car was a rental vehicle, and was not rented to either Defendant or his passenger. In any

                                             3
 Case: 4:19-cr-00339-AGF Doc. #: 72 Filed: 06/16/20 Page: 4 of 4 PageID #: 243


event, although the traffic stop still had not yet been completed when the officer

questioned the passenger, by that time – if not before – he had reasonable suspicion,

based on articulable facts, to prolong the stop long enough to request consent to search.

That Sgt. Crivello may also have subjectively suspected criminal activity was afoot early

on during the stop does not render the stop unconstitutional. United States v. Hambrick,

630 F.3d 742, 746 (8th Cir. 2011).

       Thus, after careful and independent consideration, the Court will overrule

Defendant’s Objections, and will adopt and sustain the thorough reasoning of Magistrate

Judge Bodenhausen set forth in support of his recommended ruling.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of United

States Magistrate Judge [ECF No. 67] is SUSTAINED, ADOPTED, AND

INCORPORATED herein.

       IT IS FURTHER ORDERED that Defendant’s Motion to Suppress Evidence

and Statements [Doc. No. 44] is DENIED.

       A scheduling hearing will be set by the Court to address the trial setting in this

matter.



                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE


Dated this 16th day of June, 2020.




                                              4
